Citation Nr: 0023692	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, his ex-spouse, and Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The appellant had active service from August 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

This case was remanded by the Board in June 1998 to schedule 
a Travel Board hearing.  The veteran failed to report for a 
June 2000 Travel Board hearing, and the case was returned to 
the Board for disposition.  

In July 2000, the Board received a letter from the veteran 
which had been sent to the RO in June 2000.  The veteran, in 
essence, indicated that he was ill and could not attend his 
Travel Board hearing.  He requested that the hearing be 
rescheduled.  The motion to reschedule the Travel Board 
hearing was considered under the provisions of 38 C.F.R. 
§ 20.704, and granted by the Board.  It was held that there 
was good cause to reschedule the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for 
the next available Travel Board hearing 
in accordance with applicable procedures. 
Care should be taken to assure that the 
representative is adequately informed of 
the time and location of the hearing.  If 
the appellant decides that he does not 
want to await scheduling for a Travel 
Board hearing, he may withdraw the 
request, in writing.

The veteran has the right to submit additional argument or 
evidence as desired while the case is in remand development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.  The Board does not 
intimate any opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





